Exhibit 10.1

[LAST NAME]

AMENDMENT TO EMPLOYMENT AGREEMENT

Dear [NAME]:

This Amendment to Employment Agreement (this “Amendment”) is entered into by and
between [Sierra Oncology Canada ULC, a British Columbia unlimited liability
company formerly known as ProNAi Therapeutics Canada ULC]1 [Sierra Oncology,
Inc., a Delaware corporation formerly known as ProNAi Therapeutics, Inc.]2 (the
“Company”) and [NAME] (the “Employee”), as of the date both parties sign this
Amendment.

W I T N E S S E T H

WHEREAS, the Company and the Employee are party to that certain Employment
Agreement dated [DATE], (the “Employment Agreement”) and attached hereto as
Exhibit A.

WHEREAS, it is the intention of the Company and Employee to continue the
Employment Agreement except for the specific amendments enumerated below, which
amendments are intended to, among other things, increase the Severance Period
(as defined in the Employment Agreement).

NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
hereby agreed as follows:

1.    Amendments to Employment Agreement.

 

  (a) Section [5(b)(i)]1 [7(a)(i)]2 [8(a)(i)]3 of your Employment Agreement is
hereby replaced in its entirety by the following:

“severance pay in the form of continuation of your base salary (the “Base
Salary”) in effect as of the employment termination date for twelve (12) months
(the “Severance Period”), subject to required payroll deductions and
withholdings and paid on the Company’s normal payroll schedule [(provided that
if you are not subject to United States taxation on any of the
Severance Benefits, the Company may provide the severance pay in a lump sum
payment in lieu of salary continuation, at its sole discretion)]1; provided,
however, that if your employment termination date occurs within the twelve
(12)-month period following the consummation of a Change of Control: (A) your
annual Base Salary for purposes of this Section [5(b)(i)]1 [7(a)(i)]2 [8(a)(i)]3
shall be deemed to be the sum of (x) your Base Salary in effect as of your
employment termination date and (y) the average of your actual Performance
Bonuses paid for the two (2) most recently-completed fiscal years prior to the
date of your termination of employment (or: (I) if you have been employed for
only the most recently completed fiscal year, the Performance Bonus paid for the
most recently-completed fiscal year or (II) if you have not been employed
throughout the most-recently completed fiscal year and through the Performance
Bonus payment date with respect to such fiscal year, your target Performance
Bonus for the year in which your date of termination occurs) and (B) the length
of the Severance Period shall be increased based on your years of service
completed with the Company to be the

 

1  For Canadian employees.

2  For U.S. employees.

3 

For Dr. Klencke.



--------------------------------------------------------------------------------

Severance Period set forth in the table below:

 

Years of Completed Service

   Length of Severance Period in
months  

0

     13.5  

1

     14.4  

2

     15.3  

3

     16.2  

4

     17.1  

5 or more years

     18  

 

  (b) Section [5(b)(ii)]1 [7(a)(ii)]2 [8(a)(ii)]3 of your Employment Agreement
is hereby replaced in its entirety by the following:

“cash consideration in the form of monthly payments in the amount equal to your
monthly cost to maintain your personal health benefit plan coverage at the same
level in effect as of your employment termination date (including dependent
coverage, if elected prior to your employment termination) through the earlier
of the end of the Severance Period or the date that you become eligible for
group health insurance coverage through a new employer, with any such cash
payments to be subject to applicable deductions and withholdings. You agree to
provide prompt written notice to the Company if you become eligible for group
health insurance coverage through a new employer during the Severance Period.

The severance described in Sections [5(b)(i) and (ii)]1 [7(a)(i)and (ii)]2
[8(a)(i)and (ii)]3 shall be paid on or commencing no later than the first
business day following the sixtieth (60th) day following your termination of
employment and in compliance with the timeframe required under Section 409A as
set forth herein, and the first payment will include the payments due and owing
prior to that payment date but for the application of this sentence. If the
Straddle Period (as defined below) spans two (2) calendar years, then payments
under Section [5(b)(i) and (ii)]1 [7(a)(i)and (ii)]2 [8(a)(i)and (ii)]3 will
first be made on the first business day in the second calendar year that occurs
after the expiration of the sixty (60)-day period in which the release must be
delivered and effective, as described in Section [7]1 [9]2 [10]3. The “Straddle
Period” shall mean the sixty (60)-day period following a termination of
employment in which the release is to be executed and become irrevocable
pursuant to Section [7]1 [9]2 [10]3 hereof.”

2.    Entire Agreement. The Employment Agreement, as amended by this Amendment,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them. No
modification of or amendment to the Employment Agreement or this Amendment, nor
any waiver of any rights thereunder, shall be effective unless in writing signed
by the parties to the Employment Agreement.

 

 

1  For Canadian employees.

2  For U.S. employees.

3  For Dr. Klencke.



--------------------------------------------------------------------------------

3.    No Other Changes to Employment Agreement. Except as expressly modified
herein, all other provisions of the Employment Agreement remain in full force
and effect, except that on or after the date of this Amendment all references in
the Employment Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,”
or words of like import shall mean the Employment Agreement as amended by this
Amendment.

4.    [At Will Employment. Nothing in this Amendment alters the at-will nature
of Employee’s employment. Either Employee or the Company may terminate
Employee’s employment at any time with or without notice or reason.]1

5.    Governing Law. This Amendment shall be subject to the same Governing Law
provision as is set forth in your Employment Agreement.

 

1  For U.S. employees.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by the parties hereto this      day of April 2017.

 

COMPANY:     By:  

 

    Date:                                           Name:   Nick Glover    
Title:   President and Chief Executive Officer    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by the parties hereto this      day of April, 2017.

I have read and understood this Amendment and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me relating to the subject matter hereof except as
specifically set forth herein.

 

EMPLOYEE: By:  

 

Name:   [NAME]